PER CURIAM.
Earnest Lee Hobley appeals the district court’s orders granting summary *483judgment to Defendant in his employment discrimination action and denying reconsideration of that order. We have independently reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hobley v. Boddie-Noell Enters., Inc., No. CA-01-54-3 (W.D.Va. filed Nov. 22, 2002 and entered Nov. 25, 2002; Mar. 12, 2003; Apr. 2, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.